

116 HR 3533 IH: Combat Violent Crime Act of 2019
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3533IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mrs. Roby (for herself and Mr. Collins of Georgia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to clarify the definition of crime of violence, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Combat Violent Crime Act of 2019. 2.Amendment to the definition of crime of violenceSection 924(c)(3)(B) of title 18, United States Code, is amended—
 (a)by striking by its nature, involves and inserting , based on the facts underlying the offense, involved; and (b)by striking may be used and inserting may have been used.
			3.Application
 (a)In generalThe amendments made by this Act shall apply to any offense committed on or after the date of the enactment of this Act.
 (b)Rule of constructionThe amendments made by this Act shall not be construed to create any right to challenge a sentence imposed before the date of the enactment of this Act under section 924 of title 18, United States Code.
			